Citation Nr: 0825687	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for chronic neck 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the veteran requested a hearing in his 
February 2004 notice of disagreement. Subsequently, however, 
the veteran marked that he did not want a hearing on his 
substantive appeal (VA Form 9) received in October 2004. The 
Board considers that the veteran, by such action, has revoked 
his request for a hearing. Furthermore, it should be noted 
that requests for hearings before the Board at a VA field 
facility that are made before a substantive appeal has been 
filed must be rejected.  See 38 C.F.R. § 20.703.

The Board remanded this matter in May 2007 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's current symptoms of pain and limitation of 
motion are not due to his service-connected chronic neck 
strain disability.


CONCLUSION OF LAW

A compensable rating for chronic neck strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a Diagnostic Code 5237 (2007), Diagnostic 
Code 5290 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a compensable rating at 
any time since the grant of service connection, staged 
ratings are inappropriate here.

The December 2003 rating decision that is the subject of this 
appeal assigned a noncompensable rating from 1996 using 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which provided that 
limitation of motion of the cervical segment of the spine 
would be rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  That part of the 
rating schedule was replaced by the General Rating Formula 
for Diseases and Injuries of the Spine, discussed below, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454 
(August 27, 2003).


The veteran's spine disability may also be evaluated under 
Diagnostic Code (DC) 5237 using the General Rating Formula 
for Diseases and Injuries of the Spine. This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10 percent evaluation under DC 5237 is warranted where 
there is forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater that 30 degrees but not greater that 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
where there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is warranted where 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

History and Analysis

A December 2003 rating decision granted the veteran service 
connection and assigned an initial noncompensable rating, 
effective from April 4, 1996.  The veteran seeks a 
compensable rating. 

VA treatment records from 1993 to 2002 note that the veteran 
reported chronic neck pain.  July 2002 private medical 
records from Dr. W.B. note that the veteran reported an 
aching in the neck.  Private medical records from Dr. S.F. 
during December 1998 to May 1999 show chronic neck pain 
complaints.  The doctor states he has multilevel mid to lower 
disc disease in the cervical spine, with spinal stenosis.  An 
EMG examiner discusses an EMG report which suggests chronic 
C5-6 cervical radiculopathy with no evidence of entrapment 
neuropathy or motor neuropathy.  

The veteran underwent VA spine (cervical, thoracic and 
lumbar) examination in April 2003 primarily for the purpose 
of establishing the claim for service connection.  The 
examiner found that the veteran's overall syndrome of chronic 
neck pain would more likely than not have a small component 
related to his previous neck strain from service.  The April 
2003 examiner also expressed the opinion that the 
overwhelming majority of the veteran's symptoms are 
attributable to progressive spondylosis, which was not likely 
secondary to any previous injury.  The examiner found that 
the veteran had a full range of motion with no evidence of 
painful range of motion.  Unfortunately, the ranges of motion 
of the neck were given in degrees that do not correspond to 
the range of motion given at 38 C.F.R. § 4.71a, Plate V and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  This made it difficult to use these results for 
rating purposes.  The Board remanded the matter in May 2007 
for another VA examination with new range of motion studies 
and an indication as to whether it is possible to separate 
the disabling manifestation of the service-connected chronic 
neck strain from the non-service-connected disability and, if 
it is possible, the examiner should specify the disabling 
manifestations that are due to the service-connected 
disability.

A January 2008 VA examiner noted that the veteran stated he 
has chronic 7/10 pain throughout the posterior cervical spine 
area which flares to level 10/10 pain when he turns his neck 
to either side.  The only history of trauma or injury given 
by the veteran was that which he described as occurring in 
service in 1990.  The veteran stated that his cervical spine 
condition does not impede the activities of daily living.  

The January 2008 VA examiner found that on cervical spine 
range of motion testing the veteran had forward flexion of 0 
to 45 degrees, compared to usual 45 degrees with limited by 
pain and stiffness; extension of 0 to 45 degrees, compared to 
usual 45 degrees limited by pain and stiffness; bilateral 
lateral flexion of 0 to 45 degrees, compared to usual 45 
degrees limited by pain and stiffness; and bilateral lateral 
rotation of 0 to 60 degrees compared to usual 80 degrees 
limited by pain and stiffness.  The Board acknowledges that 
this testing reflects some limitation of motion.

The January 2008 VA examiner stated that it is possible to 
separate the disability of chronic neck strain from non-
service connected disability.  A cervical sprain occurring 
from holding the veteran's head during sit-ups in 1990 would 
not cause any of the symptoms he reports today.  The examiner 
diagnosed the veteran with congenital cervical spine stenosis 
with bulging discs and degenerative joint disease with 
bulging discs and degenerative joint disease with left C7 
radiculopathy.  He opined that all the veteran's present 
symptoms are caused by congenital cervical spine stenosis and 
acquired disc bulges and not by any trauma or event during 
service.  

When it is not possible to separate the effects of service-
connected and non-service-connected disabilities, resolution 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, 
in the current matter, there are two medical opinions that 
separate out the effects of the veteran's service connected 
chronic neck strain disability and his non-service connected 
disability.  As noted above, the April 2003 examiner 
expressed the opinion that the overwhelming majority of the 
veteran's symptoms are attributable to progressive cervical 
spondylosis, which is a progressive condition associated with 
use and ageing and not likely secondary to any previous 
injury.  Additionally, the January 2008 examiner opined that 
all the veteran's present symptoms are caused by congenital 
cervical spine stenosis and acquired disc bulges and not by 
an event during service.  Therefore, the Board finds that the 
veteran's current symptoms, manifested by pain and limitation 
of motion, are not related to his service-connected chronic 
neck strain disability.

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected chronic neck strain does not 
meet the criteria for a compensable rating.  See Fenderson, 
supra.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an April 2002 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
chronic neck strain disability.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  By a May 
2007 letter the veteran was provided notice of the evidence 
and information necessary for establishing an initial rating.  
See Dingess.  The veteran was also provided notice of his and 
VA's respective responsibilities, and of the evidence needed 
for assignment of a higher disability evaluation, by a letter 
in March 2004.  A September 2004 statement of the case (SOC) 
and a February 2008 supplemental SOC explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as the available records identified by the veteran 
that he has authorized VA to obtain.  The veteran was also 
given VA examinations, with medical opinions, in connection 
with the claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A compensable rating for chronic neck strain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


